

NON-EXCLUSIVE LICENSE AND CROSS-LICENSE AGREEMENT
 
This Non-Exclusive License and Cross-License Agreement (the “License”) is made
and entered into effective as of May 30, 2008 (“Effective Date”) by and between
the XsunX, Inc., a Colorado Corporation ("XsunX"), MVSystems, Inc., a Colorado
Corporation (“MVSI”), and Arun Madan (“Dr. Madan”), an individual (collectively,
the “MVS Parties”). XsunX and the MVS Parties hereinafter may be referred to
individually as a “party” and collectively as the “parties.”
 
RECITALS
 
A.       WHEREAS, XsunX and the MVS Parties are parties to that certain
Technology Sharing and License Agreement dated September 17, 2004, as amended
(“Technology Sharing and License Agreement”), under which the MVS Parties
licensed certain technologies to XsunX, in accordance with the terms set forth
therein, including, without limitation, the Licensed Patents (as defined below).
 
B.       WHEREAS, XsunX and the MVS Parties are parties to that certain Expanded
Use License Agreement dated October 12, 2005 (“Expanded Use License Agreement”),
under which the Technology Sharing and License Agreement was amended to expand
the scope and use of certain technology, all in accordance with the terms set
forth therein. The Technology Sharing and License Agreement and the Expanded Use
License Agreement hereinafter are collectively referred to as the “Original
License Agreements.”
 
C.       WHEREAS, XsunX and MVSI are parties to those certain Phase Agreements,
as defined below, pursuant which MVSI agreed to undertake certain research and
development activities on a no-profit basis, all in accordance with the terms
set forth in the applicable Phase Agreement and in accordance with the terms and
conditions set forth in the Original License Agreements.
 
D.        WHEREAS, the parties have determined to terminate their business
relationship and wish to have no obligation to one another after the date
hereof, whether arising under the Original License Agreements, the Phase
Agreements or any other agreement between or among the parties existing prior to
the Effective Date, and to mutually release each other, and, in furtherance of
such goal, have contemporaneously herewith entered into that certain Separation
Agreement and Mutual Release effective as of May 30, 2008 (the “Agreement”)
under which Agreement any and all prior agreements between the parties,
including without limitation, the Original License Agreements (including all
attachments and agreements appended thereto, and all amendments, purported or
otherwise) and the Phase Agreements (including all attachments thereto, and all
amendments, purported or otherwise) are being completely terminated with no
surviving obligations or duties, and pursuant to which Agreement, the parties
desire to execute this License whereby (i) the MVS Parties shall license the
Licensed Patents to XsunX, and (ii) XsunX shall license the Derivative Works (as
defined below) to MVSI.
 
       NOW THEREFORE, in consideration of the foregoing Recitals, which are made
a part of this License, the mutual covenants, agreements, representations, and
warranties contained in this License, and other good and valuable consideration,
the adequacy and receipt of which are hereby acknowledged, the parties agree as
follows:
 
AGREEMENT
 
1.       DEFINITIONS.
 
In addition to the terms defined elsewhere in this License and in any attached
exhibits or schedules, the following terms shall have the meanings set forth
below:
 
 
1

--------------------------------------------------------------------------------

 
 
1.1.       “Commercial Development” means development, manufacturing, marketing,
sale, offer(s) to sell, lease, licensing, installation, application, service,
training, use, import, export or other promotional or market activities of any
kind. 
 
1.2.       “Derivative Works” shall mean any product or process, including
research or development related to such product or process, whether in complete
or incomplete form, developed by the parties between September 17, 2004 and the
Effective Date pursuant to the Original License Agreements or the Phase
Agreements and delivered to the parties in connection therewith.
 
1.3.       “IP Rights” means all forms of intellectual property rights or
industrial property rights and protections throughout the world, whether
currently existing or hereafter developed or acquired and whether now known or
hereafter recognized, and whether arising under United States (state or federal)
or foreign common or statutory law, granted by contract, license, or otherwise
and including, without limitation, all: (a) inventions and discoveries (whether
patentable or unpatentable and whether or not reduced to practice), utility
models, and all related patents, patent applications and patent disclosures,
together with all reissuances, continuations, continuations-in-part, revisions,
extensions and reexaminations thereof; (b) trademarks, service marks, trade
dress, slogans, logos, together with all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith; (c)
copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith; (d) know-how, software programs (in object
code and source code form), modules, components, utilities, subsets, objects,
program listings, rights in databases, rights to confidential or other
proprietary information and equivalent rights; (e) rights relating to substrate
glazing agents and reagents, disposables, chemical compounds and like materials;
(f) any other proprietary and/or intellectual property rights; (g) copies,
personal property and tangible embodiments of any of the foregoing (in whatever
form or medium); and (h) any improvements, modifications, enhancements and/or
derivatives of the foregoing.
 
1.4.       “Licensed Patents” means the following patents and patent application
and any reissues, re-examinations, divisionals, continuations and extensions
thereof: (a) U.S. Patent No. 6,488,777 B2; (b) U.S. Patent No. 6,258,408 B1; and
(c) U.S. Patent Appl. No. 10/905,545 (Pub. No. US 2005/0150542 A1).  
 
1.5.       “MVS Improvement” means any innovation, variation, enhancement,
modification, improvement, change relating to, or derivative work of, the
Licensed Patents or Derivative Works which the MVS Parties, their Related
Persons, sub-licensees or any of their employees or agents or any other party
engaged by the MVS Parties, make, author, invent, discover, originate, conceive
or reduce to practice solely or in conjunction with others not a party to this
License following the Effective Date of this License. 
 
1.6.       “Phase Agreements” means the Phase 2 Development Agreement, Phase 3
Development Agreement, Phase 4 Development Agreement, and Phase 4 X4-Base Line
Production Agreement.
 
1.7.       “Phase 2 Development Agreement” means that certain written agreement
between XsunX and MVSI effective June 1, 2004, as amended.
 
1.8.       “Phase 3 Development Agreement” means that certain written agreement
between XsunX and MVSI effective February 22, 2005, as amended.
 
1.9.       “Phase 4 Development Agreement” means that certain written agreement
between XsunX and MVSI entitled “Four Terminal Development” dated December 22,
2005, as amended, together with the “Addendum to Phase 4 proposal” between XsunX
and MVSI dated December 22, 2005.
 
 
2

--------------------------------------------------------------------------------

 
 
1.10.       “Phase 4 X4-Base Line Production Agreement” means that certain
written agreement between XsunX and MVSI for work memorialized in proposals
effective December 2, 2005.
 
1.11.       “Related Person” means any person or entity directly, or indirectly
through one or more intermediaries, controlling, controlled by, or under common
control with, a party to this License, as the case may be and as context
requires. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through ownership of
voting securities or otherwise; provided, that a person or entity shall no
longer be a Related Person when through loss, divestment, dilution or other
reduction of ownership or management or operational responsibility, the
requisite control no longer exists.
 
1.12.       “Reserved Fields of Use” means all fields of use other than the
XsunX Field of Use.
 
1.13.       “XsunX Field of Use” means Commercial Development by XsunX of
commercial-grade (i.e., web width 30 cms or more and nominal output exceeding 1
megawatt/year based on 1 shift operation) semi-transparent (greater than 5%
transparency) and opaque solar cells, photovoltaic technologies, solar cell
panels and methods of manufacture.
 
1.14.       “XsunX Improvement” means any innovation, variation, enhancement,
modification, improvement, change relating to, or derivative work of, the
Licensed Patents or Derivative Works, which XsunX, its Related Persons,
sub-licensees or any of their employees or agents or any other party engaged by
XsunX, make, author, invent, discover, originate, conceive or reduce to practice
solely or in conjunction with others not a party to this License following the
Effective Date of this License.
 
2.       GRANT AND SCOPE OF RIGHTS.
 
2.1.       Grant and Scope of License.
 

 
a)
During the term of this License and subject to the terms and conditions hereof,
the MVS Parties grant to XsunX a worldwide, non-exclusive, royalty-free,
irrevocable, fully-paid up right and license, with the right to sublicense under
the terms of Section 2.2 (Sublicenses), to use and practice the Licensed Patents
solely in the XsunX Field of Use. For the avoidance of doubt, the foregoing
license grant to XsunX expressly excludes the use, transfer and/or Commercial
Development of the Licensed Patents in the Reserved Fields of Use; provided,
however, that XsunX or its sub-licensee shall be permitted to develop
non-commercial grade semi-transparent and opaque solar cells solely for internal
research and development of XsunX or its sub-licensee and not for any use or
sale or other transfer by XsunX or its sub-licensee to a third party.  

 
 
 
3

--------------------------------------------------------------------------------

 
 

 
b)
During the term of this License and subject to the terms and conditions hereof,
XsunX hereby grants to MVSI a worldwide, non-exclusive, royalty-free,
irrevocable, fully-paid up right and license, with the right to sublicense under
the terms of Section 2.2 (Sublicenses), to use, practice, modify, adapt,
distribute, sell, transfer, and/or commercialize the Derivative Works.

 
2.2.Sublicenses.
 

 
a)
During the term of this License and subject to the terms and conditions hereof,
the MVS Parties grant to XsunX the right to grant limited, non-transferable,
revocable sublicenses to third parties, without further right to sublicense, to
use or practice the Licensed Patents solely in the XsunX Field of Use and
otherwise in accordance with the rights, restrictions and obligations of XsunX
under this License. Unless prohibited by law, XsunX shall ensure that the terms
of any sub1icense granted by it prohibits its sub-licensees from granting to any
other person a license of the rights granted to such sub-licensee by XsunX . 

 

 
b)
During the term of this License and subject to the terms and conditions hereof,
XsunX grants to MVSI the right to grant limited, non-transferable, revocable
sublicenses to third parties, without further right to sublicense, to use,
import, sell and offer to sell the Derivative Works in accordance with the
rights, restrictions and obligations of MVSI under this License. Unless
prohibited by law, MVSI shall ensure that the terms of any sublicense granted by
it prohibits its sub-licensees from granting to any other person a license of
the rights granted to such sub-licensee by MVSI. 

 

 
c)
Sublicenses granted under this Section shall be in writing signed by each
sub-licensee and shall contain all of the material terms, conditions,
restrictions and reservations of this License and shall preserve the rights and
reservations of each party existing under this License. Notwithstanding anything
herein to the contrary, any breach of such terms or conditions of this License
by any sub-licensee shall be deemed to be a breach of this License by the party
granting such sub-license. Without limiting any rights or remedies of either
party hereunder, provided herein or otherwise available at law or in equity,
each party hereby appoints and designates the other party as a third party
beneficiary of each sublicense granted by such party; the party granting the
sublicense shall include in each sublicense a stipulation that the other party
shall retain third party beneficiary rights to enforce (in such other party’s
name, if required by law) such other party’s rights and remedies in connection
therewith.

 

 
d)
Termination of this License by either party shall automatically operate as a
termination of any sublicense granted by the non-terminating party pursuant to
the Section 2 and an assignment by such non-terminating party to the terminating
party of all of the non-terminating party’s right, title and interest in and to
such sublicense.

 

 
e)
Each party shall be free to determine the royalties or pricing at which it
enters into a permitted sub-license.

 
3.       TERM, DEFAULT AND TERMINATION.
 
3.1.       Term. This License shall be effective upon the Effective Date and,
unless sooner terminated by operation of law or pursuant to Section 3.3 of this
License, shall continue in force and effect from the Effective Date until the
expiration of the last to expire of the patents included within the Licensed
Patents.  
 
3.2.       Default.
 
A default shall occur under this License in the event of: (a) any breach of a
material term of this License which is not cured (if curable) by the defaulting
party within thirty (30) business days after receiving written notice of default
from the non-defaulting party; or (b)       the filing by a Party of a voluntary
petition in bankruptcy or under any similar insolvency law, or an assignment for
the benefit of creditors, or the filing of an involuntary petition in bankruptcy
or under any similar insolvency law which remains undismissed thirty (30) days
after such filing, or a levy or attachment against all or substantially all of a
Party’s assets, or if a Party ceases to function as a going concern or ceases to
conduct its operations in the normal course of business or is wound up or
dissolved or declared insolvent.
 
(c)       A default by any one of the MVS Parties shall be deemed a default of
the other of the MVS Parties.
 
 
4

--------------------------------------------------------------------------------

 
 
3.3.       Termination. In the event of a default under Section 3.2(a), 3.2(b)
or 3.2(c), the non-defaulting party may elect to terminate this License. Except
as otherwise expressly provided in this License, in the event of such
termination, no residual rights will remain with the parties and within fifteen
(15) calendar days of such termination: (a) MVSI shall cease all use of the
Derivative Works and shall notify any sublicensee of the Derivative Works that
the sublicense is terminated pursuant to this License and provide a copy of such
notification to XsunX; and (b) XsunX shall cease all use of the Licensed Patents
and shall notify any sublicensee of the Licensed Patents that the sublicense is
terminated pursuant to this License and provide a copy of such notification to
the MVS Parties.
 
3.4.       Other Remedies; Preservation of Rights Under Section 365(n) of
Bankruptcy Code. Subject to the terms of this License, in the event of a default
of this License, the non-defaulting Party(ies)’s right to terminate this License
pursuant to Section 3.3 shall be non-exclusive, and the non-defaulting
Party(ies) shall be entitled to pursue any additional or other remedy available
by law. Without limiting the foregoing, nothing in this License shall be deemed
a waiver with respect to the rights of any Party arising under Section 365(n) of
the United States Bankruptcy Code, 11 U.S.C. § 365(n), or any other remedy
available by law.
 
3.5.       Survival. The rights and obligations of the parties which by their
nature are intended to survive any such termination, shall survive the
termination of this License and continue in force.
 
4.       PROPRIETARY RIGHTS.
 
4.1.       Ownership of Licensed Patents and/or Derivative Works.
 

 
a)
Subject to the license granted to XsunX in Article 2 (Grant and Scope of Rights)
and except for the Derivative Works, XsunX acknowledges that, as between the MVS
Parties and XsunX, the MVS Parties are and shall remain the exclusive owner of
all right, title and interest in and to the Licensed Patents. Except for the
Derivative Works, if XsunX or any third party engaged by XsunX is deemed to have
any ownership interest or rights in any of the Licensed Patents, then XsunX
shall assign and/or cause such third party to assign, and XsunX does hereby
irrevocably and royalty-free assign, all of such ownership interest and rights
to the MVS Parties.

 

 
b)
Subject to the license granted to MVSI in Article 2 (Grant and Scope of Rights)
and except for the Licensed Patents, the MVS Parties acknowledge that, as
between the MVS Parties and XsunX, XsunX is and shall remain the exclusive owner
of all right, title and interest in and to the Derivative Works. Except for the
Licensed Patents, if MVSI or any third party engaged by the MVSI is deemed to
have any ownership interest or rights in any of the Derivative Works, then the
MVSI shall assign and/or cause such third party to assign, and MVSI hereby does
irrevocably and royalty-free assign, all of such ownership interest and rights
to XsunX.

 
4.2.       Ownership of Improvements.
 

 
a)
As between the MVS Parties and XsunX, any and all MVS Improvements, and all IP
Rights therein, shall be the sole and exclusive property of the MVS Parties and
are expressly excluded from this License. 

 

 
b)
As between the MVS Parties and XsunX, any and all XsunX Improvements, and all IP
Rights therein, shall be the sole and exclusive property of XsunX and are
expressly excluded from this License.

 


 
5

--------------------------------------------------------------------------------

 
 
4.3.       IP Rights and Patent Prosecution; Maintenance; Disclaimer.
 

 
a)
The MVS Parties shall have the sole right to file and maintain IP Rights
protections, perfections or registrations with respect to the Licensed Patents
and any the MVS Improvements and the issuance of such applications or
registrations shall be in the MVS Parties’ or their designee’s name. Any IP
Rights protections, perfections or registrations with respect to the Licensed
Patents and/or MVS Improvements shall be prosecuted to issuance or final
rejection or abandonment by the MVS Parties in their sole and absolute
discretion; provided however, that the MVS Parties shall use commercially
reasonable efforts to prosecute U.S. Patent Appl. No. 10/905,545 (Pub. No. US
2005/0150542 A1) (“Application”) to issuance or final rejection or abandonment
and shall provide to XsunX copies of all correspondence with the United States
Patent and Trademark Office regarding the Application within fifteen (15) days
of delivery or receipt. If the MVS Parties determine to abandon the Application,
the MVS Parties will provide timely notice to XsunX and shall provide to XsunX
reasonable opportunity to continue to prosecute or maintain such Application, at
XsunX’s sole cost and expense.

 

 
b)
Notwithstanding anything to the contrary contained in Section 4.3(a), XsunX
acknowledges and agrees that the prosecution of patent applications is uncertain
and that certain claims therein may not be allowed or may receive narrower
breadth of scope than when originally filed and that patent applications within
the Licensed Patents may not issue as a U.S. patent. Therefore, the MVS Parties
provide no representation or warranty that any of the Licensed Patents,
including without limitation U.S. Patent Appl. No.10/905,545 (Pub. No. US
2005/0150542 A1), will issue as U.S. Patents or that the scope of claims
coverage of any resulting patent issuing thereon will have the same scope of
claims coverage as when filed by the MVS Parties. 

 

 
c)
XsunX shall have the sole right and obligation to file IP Rights protections,
perfections or registrations with respect to the Derivative Works and any XsunX
Improvements and the issuance of such applications or registrations shall be in
XsunX’s or its designee’s name. XsunX shall be solely responsible for filing,
prosecution and maintenance of any and all such IP Rights protections,
perfections or registrations and for the maintenance and other management of the
same.

 
4.4.       Markings; Use of Names, Trade Names and Trademarks. Each party agrees
that it will not use the name, trademark or other identifier of the other party
for any advertising, promotion, or other commercially related purpose without
the express prior written consent of the other party, which may be withheld at
such party’s sole discretion. Except as permitted by Section 8.10, nothing
contained in this License shall be construed as conferring any right to use in
advertising, publicity or other promotional activities any name, trade name,
trademark or other designation of a party hereto including any contraction,
abbreviation or simulation of any of the foregoing, unless the express written
permission of the other party has been obtained, provided that each party may
state the existence of this License and the fact that all of the parties entered
into it.
 
5.       NO ONGOING OBLIGATIONS.
 
5.1.       No Technology Sharing; Consulting, Audit Rights. The parties hereby
acknowledge and agree that with respect to this License, as of the Effective
Date, there are no obligations between the parties to share or collaborate with,
deliver and/or disclose to the other party any further information, whether oral
and/or written, concerning the Licensed Patents, the Derivative Works and/or any
processes related thereto, or any other information or data pertaining to the
licenses granted herein, and neither party shall have any such ongoing or future
obligation in connection therewith. The parties further acknowledge and agree
that under this License, neither party has the right to inspect or view each
others’ books and records, and nothing in this License is intended to confer or
does confer on either party any such right.
 
 
6

--------------------------------------------------------------------------------

 
 
5.2.       Infringement/Indemnifications.
 

 
a)
In the case of a third party claim of infringement against a party (“accused
party”), the other party shall have no obligation to defend against such claim
nor to indemnify or hold harmless the accused party against such claim or
procure the right for the accused party, or the accused party’s Related Persons
or any of its sub-licensees, representatives, successors or assigns to continue
using the Licensed Patents and/or the Derivative Works. Notwithstanding the
foregoing, in no event shall either party enter into a settlement or compromise
of any claim of infringement if such settlement or compromise would adversely
affect the Licensed Patents or Derivative Works.

 

 
b)
In the case of a third party’s alleged infringement of the Licensed Patents or
the Derivative Works, the parties’ only obligation with respect to third party
infringement shall be to promptly inform the other party of (i) any alleged
infringement of the Licensed Patents or the Derivative Works by a third party of
which such party is aware and (ii) any actions or possible actions by third
parties which may affect the ownership or validity of the Licensed Patents or
the Derivative Works.

 

 
c)
If a party elects to bring or defend against a legal action, such action shall
be at the sole expense of the party initiating or defending such legal action
and all damages, awards, settlement proceeds or other recovery or special or
punitive damages shall belong solely and exclusively to such party.

 
6.       REPRESENTATIONS, WARRANTIES AND DISCLAIMER.
 
6.1.       By the MVS Parties. The MVS Parties represent, warrant and covenant
to XsunX that (a) the execution of this License and performance of the
transactions contemplated by this License have been approved by the MVS Parties
and will not conflict with or result in any breach of any of the terms,
conditions or provisions of, or constitute a default under, any agreement to
which MVSI or Dr. Madan is a party or by which MVSI or Dr. Madan is bound, (b)
the MVS Parties own or have licensed and sub-licensable interest in the Licensed
Patents and have the right to grant to XsunX the license set forth herein, (c)
this License, when duly executed and delivered, shall constitute a legal and
binding obligation of the MVS Parties enforceable against the MVS Parties in
accordance with its terms; (d) the Licensed Patents are not subject to any lien,
encumbrance or other interest of a third party; (e) as of the Effective Date,
the MVS Parties are not aware of any infringement of the Licensed Patents by a
third party; and (f) as of the Effective Date, MVSI has delivered to XsunX all
technical data, documentation and reports relating to its research, development
or other work performed pursuant to the Original License Agreements or the Phase
Agreements.
 
6.2.       By XsunX. XsunX represents, warrants and covenants to the MVS Parties
that (a) the execution of this License and performance of the transactions
contemplated by this License have been approved by XsunX and will not conflict
with or result in any breach of any of the terms, conditions or provisions of,
or constitute a default under, any agreement to which XsunX is a party or by
which XsunX is bound; (b) XsunX owns or has a licensed and sub-licensable
interest in the Derivative Works and has the right to grant to MVSI the license
set forth herein; (c) this License, when duly executed and delivered, shall
constitute a legal and binding obligation of XsunX enforceable against XsunX in
accordance with its terms; (d) the Derivative Works are not subject to any lien,
encumbrance or other interest of a third party; (e) as of the Effective Date,
XsunX is not aware of any infringement of the Derivative Works by a third party,
and (f) as of the Effective Date, XsunX has delivered to MVSI all technical
data, documentation and reports relating to the Derivative Works.  
 
 
7

--------------------------------------------------------------------------------

 
 
6.3.       Disclaimer.
 
(a)       The express representations and warranties set forth in this Section 6
are the sole representations and warranties made by each party with respect to
this License and the transactions contemplated herein. Without limiting the
generality of the foregoing, nothing in this License shall be construed as:
 
(1) a warranty or representation by the MVS Parties as to the validity or scope
of the Licensed Patents, or a warranty or representation by XsunX as to the
validity or scope of the Derivative Works;
 
(2) an obligation of either party to bring or prosecute actions or suits against
third parties for infringement;
 
(3) an obligation by MVSI or Dr. Madan or XsunX to furnish any technical or
other assistance.
 
(b)       THE LICENSED PATENTS ARE PROVIDED “AS IS,” AND THE MVS PARTIES MAKE NO
REPRESENTATIONS OR WARRANTIES, CONDITIONS OR GUARANTEES, WHETHER EXPRESS,
IMPLIED, STATUTORY, ORAL OR IN WRITING OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, NONINFRINGEMENT OF THIRD PARTY RIGHTS, OR WARRANTIES ARISING
FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICE, AND THE SAME ARE HEREBY
EXPRESSLY DISCLAIMED TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE MVS PARTIES DO NOT MAKE ANY
REPRESENTATION OR WARRANTY AS TO THE VALIDITY OR SCOPE OF THE LICENSED PATENTS
OR THE ACCURACY OR COMPLETENESS OF ANY INFORMATION DISCLOSED TO XSUNX IN
CONNECTION WITH THIS LICENSE. THE MVS PARTIES MAKE NO REPRESENTATION OR WARRANTY
THAT THE LICENSED PATENTS WILL MEET XSUNX’S REQUIREMENTS OR EXPECTATIONS OR THAT
THE EXERCISE OF THE RIGHTS GRANTED TO XSUNX WITH RESPECT TO THE LICENSED PATENTS
WILL NOT INFRINGE THE IP RIGHTS OF ANY THIRD PARTY. THE MVS PARTIES WILL NOT
INDEMNIFY XSUNX, ITS EMPLOYEES, AGENTS, REPRESENTATIVES, RELATED PERSONS OR ANY
THIRD PARTY FOR ANY LOSSES, COSTS, LIABILITIES, DAMAGES, FEES, OR EXPENSES WITH
RESPECT TO THE LICENSED PATENTS, INCLUDING WITHOUT LIMITATION, ANY CLAIMS THAT
THE LICENSED PATENTS THEREIN INFRINGE THE IP RIGHTS OF ANY THIRD PARTY. NO
ADVICE OR INFORMATION, WHETHER ORAL OR WRITTEN, OBTAINED BY XSUNX FROM THE MVS
PARTIES OR THEIR RELATED PERSONS SHALL CREATE ANY WARRANTY, REPRESENTATION, OR
GUARANTEE NOT EXPRESSLY STATED IN THIS LICENSE.
 
(c)       THE DERIVATIVE WORKS ARE PROVIDED “AS IS,” AND XSUNX MAKES NO
REPRESENTATIONS OR WARRANTIES, CONDITIONS OR GUARANTEES, WHETHER EXPRESS,
IMPLIED, STATUTORY, ORAL OR IN WRITING OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, NONINFRINGEMENT OF THIRD PARTY RIGHTS, OR WARRANTIES ARISING
FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICE, AND THE SAME ARE HEREBY
EXPRESSLY DISCLAIMED TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, XSUNX DOES NOT MAKE ANY REPRESENTATION
OR WARRANTY AS TO THE VALIDITY OR SCOPE OF THE DERIVATIVE WORKS OR THE ACCURACY
OR COMPLETENESS OF ANY INFORMATION DISCLOSED TO MVSI IN CONNECTION WITH THIS
LICENSE. XSUNX MAKES NO REPRESENTATION OR WARRANTY THAT THE DERIVATIVE WORKS
WILL MEET MVSI’S REQUIREMENTS OR EXPECTATIONS OR THAT THE EXERCISE OF THE RIGHTS
GRANTED TO MVSI WITH RESPECT TO THE DERIVATIVE WORKS WILL NOT INFRINGE THE IP
RIGHTS OF ANY THIRD PARTY. XSUNX WILL NOT INDEMNIFY MVSI, ITS EMPLOYEES, AGENTS,
REPRESENTATIVES, RELATED PERSONS OR ANY THIRD PARTY FOR ANY LOSSES, COSTS,
LIABILITIES, DAMAGES, FEES, OR EXPENSES WITH RESPECT TO THE DERIVATIVE WORKS,
INCLUDING WITHOUT LIMITATION, ANY CLAIMS THAT THE DERIVATIVE WORKS INFRINGE THE
IP RIGHTS OF ANY THIRD PARTY. NO ADVICE OR INFORMATION, WHETHER ORAL OR WRITTEN,
OBTAINED BY MVSI FROM XSUNX, OR ITS RELATED PERSONS SHALL CREATE ANY WARRANTY,
REPRESENTATION, OR GUARANTEE NOT EXPRESSLY STATED IN THIS LICENSE.
 
 
8

--------------------------------------------------------------------------------

 
 
7.       LIMITATION OF LIABILITY.
 
7.1.       EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION, NEITHER PARTY OR ITS
RESPECTIVE RELATED PERSONS SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
INCIDENTAL, CONSEQUENTIAL (INCLUDING LOST PROFITS), PUNITIVE, INDIRECT, SPECIAL,
OR EXEMPLARY DAMAGES ARISING OUT OF OR RELATED TO THIS LICENSE OR THE
TRANSACTIONS CONTEMPLATED HEREIN, WHETHER BASED ON BREACH OF CONTRACT, TORT
(INCLUDING NEGLIGENCE), IP RIGHTS INFRINGEMENT, PRODUCT LIABILITY OR OTHERWISE,
EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIMITATIONS SET FORTH IN
THIS SECTION SHALL HAVE NO EFFECT UPON, AND SHALL NOT LIMIT LIABILITY FOR ANY
DAMAGES RESULTING FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
8.       MISCELLANEOUS.
 
8.1.       Assignment. This License may be assigned or transferred, in whole or
in part, whether by operation of law or otherwise, by either party without the
prior written consent of the other party, provided the assigning party provides
the other party with contemporaneous written notice of such assignment or
transfer.  
 
8.2.       Notices. Any notice, request, approval, authorization, consent,
demand or other communication required or permitted to be given or made pursuant
to this License shall be in writing and shall be deemed given on the earliest of
(a) actual receipt, irrespective of the method of delivery, (b) on the delivery
day following dispatch if sent by express mail (or similar next day air courier
service), or (c) on the sixth (6th) day after mailing by registered or certified
United States mail, return receipt requested, postage prepaid and addressed as
follows:
 
 
If to the MVS Parties:
MVSystems, Inc.
500 Corporate Circle, Unit L
Golden, CO 80401
Attention: Dr. Arun Madan
Telephone No.:(303) 271-9907 or (303) 526-9016
Facsimile No.: (303) 526-1408

 
 
 
9

--------------------------------------------------------------------------------

 


with a copy to:
Holland & Hart LLP
 
555 17th Street, Ste. 3200
 
Denver, CO 80201-8749
 
Phone: (303) 295-8562
 
Fax: (303) 295-8261
 
Attention: Lee F. Johnston, Esq.
   
If to XsunX:
XsunX, Inc.
 
65 Enterprise
 
Aliso Viejo, CA 92656
 
Attn: Tom Djokovich
 
(Tel) (949) 330-8060
 
(Fax) (949) 330-8061
   
with copy to:
Tobin D. Kern, Esq.
 
Sherman & Howard, LLC
 
633 17th Street, Suite 3000
 
Denver, Colorado 80202
 
(Tel) (303) 299-8384
 
(Fax) (303) 298-0940

 
or to such substitute addresses and persons as either party may designate to the
other from time to time by written notice in accordance with this Section.


8.3.       Choice of Law; Dispute Resolution. This License shall be governed by
and construed in accordance with the laws of the State of Colorado, other than
such laws, rules, regulations and case law that would result in the application
of the laws of a jurisdiction other than the State of Colorado. Any suit to
enforce any provision of this License, or arising out of or based upon this
License, shall be brought exclusively in the United States District Court for
the District of Colorado or the District Court in and for the City and County of
Denver, State of Colorado. Each party hereby agrees that such courts shall have
in personam jurisdiction and venue with respect to such party, and each party
hereby submits to the in personam jurisdiction and venue of such courts and
waives any objection based on inconvenient forum. Process in any action or
proceeding referred to in this Section may be served on any party anywhere in
the world. The United Nations Convention on Contracts for the International Sale
of Goods is hereby excluded from application to this License.
 
8.4.       Counterparts. This License may be executed in two or more
counterparts, each of which will be deemed to be an original copy of this
License and all of which, when taken together, will be deemed to constitute one
and the same agreement. Facsimile signatures shall be effective as original
signatures. 
 
8.5.       Headings; Construction. For all purposes of this License, except as
otherwise expressly provided or unless the context otherwise requires: (a) the
terms defined herein include the plural as well as the singular and vice-versa;
(b) words importing gender include all genders; (c) all references to this
License and the words “herein”, “hereof”, “hereto” and “hereunder” and other
words of similar import refer to this License as a whole and not to any
particular Article, Section, or other subdivision; (d) all Article and Section
headings are for convenience only and shall not affect the interpretation or
construction of this License, (e) the words “including,” “included” and
“includes” mean inclusion without limitation; and (f) in the event of any
conflict between the terms in the body of the Agreement and the terms in this
License, the terms of this License shall prevail to the extent that there is
such a conflict. This License is executed in the English language and that
version of the Agreement shall control despite any other version prepared in any
other language, whether or not executed. This License has been drafted jointly
by the parties and in the event of any ambiguities in the language hereof, there
shall be no inference drawn in favor of or against either party.
 
 
10

--------------------------------------------------------------------------------

 
 
8.6.       Binding Effect. This License shall be binding upon and inure to the
benefit of the parties and their respective permitted successors and assigns.
 
8.7.       Entire Agreement; Amendment. This License constitutes the entire and
exclusive statement of the parties’ agreement with respect to its subject matter
and supersedes any and all prior or contemporaneous oral or written
representations, understandings, or agreements relating thereto. This License
may be modified, supplemented or changed only by an agreement in writing which
makes specific reference to this License and which is signed by the parties.
 
8.8.       Waiver. The rights and remedies of the parties to this License are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this License or the documents
referred to in this License will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this License or the documents referred to in this License can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this License or the documents referred to in this License.
 
8.9.       Severability. In the event that any one or more of the provisions
contained in this License shall, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this License, and all other provisions
shall remain in full force and effect. If any of the provisions of this License
is held to be excessively broad or invalid, illegal or unenforceable in any
jurisdiction, it shall be reformed and construed by limiting and reducing it so
as to be enforceable to the maximum extent permitted by law in conformance with
its original intent.
 
8.10.       Publicity. Except as necessary for a Party to comply with its legal
or financial reporting and disclosure obligations, including filings by XsunX
with the U.S. Securities and Exchange Commission and financial reporting by
XsunX in conformity with Generally Accepted Accounting Principles (GAAP), none
of the Parties, nor any of their Related Persons, shall originate any publicity,
news release or other public announcement (“Announcements”), written or oral,
relating to this License or the existence of an arrangement between the parties,
without the prior written approval of the other party, which approval shall not
be unreasonably withheld.
 
8.11.       No Agency. The relationship of XsunX, on the one hand, and the MVS
Parties and their respective successors in interest, on the other hand, is that
of licensee and licensor, and not one of principal and agent, joint venture or
partnership. Neither XsunX, on the one hand, nor MVS or Dr. Madan, on the other
hand, shall have any authority to create or assume, in the name or on behalf of
the other party, any obligation, express or implied, nor to act or purport to
act as the agent or the legally empowered representative of the other party for
any purpose whatsoever. 
 
 
11

--------------------------------------------------------------------------------

 
 
8.12.       No Individual Liability for Dr. Madan. Except as to Sections 4.3(a)
and 6.1, the Parties agree that no individual duties, obligations or liabilities
shall be deemed to arise under this License with respect to Dr. Madan.
 
8.13.       Force Majeure. Neither the MVS Parties nor XsunX shall be liable to
the other for failure or delay in the performance of a required obligation,
other than the payment of monies due and owing, if such failure or delay is
caused by strike, riot, fire, flood, natural disaster, or other similar cause
beyond such party’s control, provided that such party gives prompt written
notice of such condition and resumes its performance as soon as possible, and
provided further that the other party may terminate the Agreement if such
condition continues for an uninterrupted period of ninety (90) days from the
initial occurrence of such condition. Neither the MVS Parties nor XsunX is
entitled to relief under this Section to the extent that any event otherwise
constituting such event of force majeure results from the negligence or fault of
the applicable party or its Related Persons.
 
8.14.       No Third-Party Beneficiaries. Except as provided in Section 2.2
(Sublicenses), nothing in this License, expressed or implied, is intended or
shall be construed to confer upon any entity, other than the MVS Parties and
XsunX (and the parties’ and respective Related Persons, and permitted successors
and assigns), any remedy or claim by reason of this License, and any such
remedies or claims shall be for the exclusive benefit of the MVS Parties and
XsunX.
 
8.15.       Expenses. Each of the parties shall pay its own costs and expenses
associated with the execution and performance of this License.
 
IN WITNESS WHEREOF, the parties hereto have caused this License to be effective
as of the Effective Date. The persons signing below warrant their authority to
sign the Agreement on behalf of the MVS Parties and XsunX, respectively.
 
MVSystems, Inc.
XsunX, Inc.
       
By
 
By:
 
 
Signature
 
Signature
         
Printed Name
 
Printed Name
         
Title
 
Title
         
Date
 
Date
               
Dr. Arun Madan
     
 
     
By:
 
     
Signature
 
 
 
 
     
Printed Name
 
 
 
 
 
 
 
Date
 
 





 
12

--------------------------------------------------------------------------------

 
 


 